Citation Nr: 1454590	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a left foot disorder.  

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by left-sided facial paralysis.  

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by left-sided neck paralysis.  

4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a back disorder.  

5.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a jaw disorder.  

6.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by intermittent left hand paresthesias.  

7.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by residuals of a left clavicle fracture and malunion.  

8.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by left hand paresthesias, residuals of a left clavicle fracture, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

In May 2014, the Veteran effectively withdrew his appeals on the issues of entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a left foot disorder, left sided facial paralysis, left sided neck paralysis, a back disorder, and a jaw disorder. 


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeals for entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a left foot disorder, left sided facial paralysis, left sided neck paralysis, a back disorder, and a jaw disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his appeals concerning the issues of entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a left foot disorder, left sided facial paralysis, left neck paralysis, a back disorder, and a jaw disorder. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the appeals withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.


ORDER

The appeals on the issues of entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a left foot disorder, left sided facial paralysis, left sided neck paralysis, a back disorder, and a jaw disorder are dismissed.


REMAND

VA compensation is payable pursuant to 38 U.S.C.A. § 1151 for additional disability which was actually caused by VA hospital care, medical or surgical treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault caused the disability, it must be shown that the hospital care, medical or surgical treatment, or examination proximately caused additional disability, and: either (i), that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii), that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32, concerning informed consent.  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  The occurrence of additional disability through events not reasonably foreseeable may also be a basis for recovery.  Whether the proximate cause of additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures contained in 38 C.F.R. § 17.52.  

The Veteran had VA surgery to remove left neck cancer on March 21, 2008.  Chemotherapy was begun in April 2008 and completed on May 31, 2008 according to an April 2010 VA examination report.  On May 5, 2008, the Veteran fell and fractured his left clavicle.  He seeks VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by left hand paresthesias, residuals of a left clavicle fracture with loss of range of motion in the left shoulder and muscle atrophy, and a disorder causing dizziness.  He alleges that these disabilities were incurred as a result of VA treatment, including surgery and chemotherapy in 2008.  Specific contentions include that left hand paresthesias is due to surgery with injury to the spinal accessory nerve.  This intermittent left hand paresthesias occurs after he walks for about 30 to 45 minutes and reportedly first occurred after his left clavicle fracture on May 5, 2008 (see the April 2010 VA examination report and Richard Kunz, M.D.'s December 2012 report).  The left clavicle fracture is claimed to have been the result of a fall on May 5, 2008 caused by side effects, including nausea and weakness, of anti-nausea medication taken in combination with chemotherapy.  

The VA examiner in April 2010 diagnosed decreased range of motion of the left shoulder as a result of left trapezius atrophy.  

As the Veteran's representative notes, there is a conflict in the evidence regarding the etiology of the Veteran's intermittent left hand paresthesias.  The representative asks for a decision in the Veteran's favor, as the opinion from Dr. Kunz indicating that the Veteran's intermittent left hand paresthesias is due to surgery with injury to the spinal accessory nerve contains an explanation for that opinion, whereas the VA medical opinion does not contain an explanation for the opinion that it is due to significant cervical spine degenerative disc disease.  

The Veteran's representative also notes that on the question of etiology of the Veteran's loss of range of motion in his left shoulder and muscle atrophy, there is no opinion by the VA examiner, but that the VA examiner attributed the fall that caused the clavicle fracture to nausea and vomiting due to chemotherapy.  Dr. Kunz opines that the loss of range of motion in the shoulder is due to the surgery itself, including damage to the spinal accessory nerve, and that the fractured clavicle also may contribute to the loss in range of motion.

VA requested relevant VA medical records from the San Antonio, Texas VA Medical Center in December 2009.  Two January 2010 notes from an employee of VA's medical administrative service indicate that hand-written notes were attached, and that the remainder of notes and documents could be found on CAPRI.  The medical administrative staff employee indicated that an injury occurred on 3/1/2008 through 5/31/09, and subsequently, some medical records dating until February 3, 2009 have been obtained.  At this time, it very doubtful that all remaining relevant notes and documents, to include treatment records, pertaining to this claim are of record, as not even the March 21, 2008 surgical operation report is of record.  Accordingly, remand is required to ensure that all relevant records are incorporated into the claims record.  

Thereafter, a VA examination should be conducted, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant VA medical records of treatment which the Veteran received from March 1, 2008 through May 31, 2009, including any additional records which are on CAPRI but not in the claims folder.  This should specifically include the March 21, 2008 surgical operation report.  

2.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran examined by an appropriate physician.  After examining the Veteran and reviewing the claims file, the physician should offer an opinion with respect to each of the following questions:

a. Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran has suffered additional disability causing left hand paresthesias; residuals of a left clavicle fracture and malunion; and/or dizziness as a result of VA treatment between March 1, 2008 and May 31, 2009, beyond that which he would likely have experienced as a result of the continuance or natural progress of the pre-operative condition if the March 21, 2008 surgery and subsequent treatment, including chemotherapy with anti-nausea medication, had not been performed?  (For the dizziness, any disorder causing it should be identified).

b. If so, was such additional disability the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider? 

c. Was the proximate cause of the Veteran's additional disability (if present), an event that was not reasonably foreseeable?  That is to say, was the risk of such additional disability the type of risk a reasonable health care provider would not have considered an ordinary risk of the surgery or the subsequent treatment?

Detailed reasons for each of the opinions furnished should be provided, including as to the mechanisms of any diseases or injuries found to be present.  Any agreement or disagreement with the opinions from the April 2010 VA examiner and Dr. Kunz should be explained in detail.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


